Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145433                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 145433
                                                                    COA: 307480
                                                                    Wayne CC: 01-003031-01
  JUAN WALKER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 21, 2012 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall pay particular attention to the defendant’s contention that his
  trial counsel was ineffective for failing to inform him of the prosecutor’s September 26,
  2001 offer of a plea bargain to second-degree murder and a sentence agreement of 25 to
  50 years. The prosecutor is to address whether the defendant is entitled to relief under
  Missouri v Frye, 566 US ___; 132 S Ct 1399; 182 L Ed 2d 379 (2012).

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           s0130                                                               Clerk